Citation Nr: 1725063	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for vision problems, to include as secondary to service-connected multiple sclerosis (MS) with bladder dysfunction.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1990 to December 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in New Orleans, Louisiana. The case was remanded in May 2015 for further development.  


FINDING OF FACT

Neither optic neuritis nor any other vision problems were manifested in service; and the preponderance of evidence is against a finding that the Veteran's optic neuritis or vision problems are related to service, or have been caused or aggravated by his service-connected MS.  


CONCLUSION OF LAW

Service connection for vision problems, to include as secondary to the service-connected MS with bladder dysfunction, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  

The Veteran was afforded a VA examination for his eye condition in June 2011.  In May 2015, the Board remanded the claim in order to obtain a new VA examination to determine whether the Veteran had any vision disability, and if so, whether his diagnosed vision disability was caused or aggravated by his service-connected MS with bladder dysfunction.  Specifically, the Board concluded in May 2015 that the examination was inadequate because the VA examiner stated there were no vision defects present at the time of the exam.  The Veteran was afforded another VA examination for his eye condition in June 2015.  The Veteran contends that the June 2015 VA examination is inadequate for these reasons: (1) the examiner lacked expertise with eye issues associated with MS; (2) the examiner did not comment on the association between MS and optic neuritis as pointed out by the Veteran; and (3) the examiner did not consider other symptoms that stem from MS.  However, in Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Furthermore, the examiner reviewed the Veteran's claims file, taking into account the Veteran's past medical history, including the Veteran's complaints of blurred vision; conducted an appropriate evaluation; and rendered medical findings, diagnosis, and an opinion consistent with the remainder of the evidence of record.  

Due to the fact that the VA examiner specifically found that the Veteran did not have any vision problems, including optic neuritis, the Board finds it unnecessary for the VA examiner to consider other symptoms that stemmed from MS or to comment on the association between MS and optic neuritis.  Furthermore, the Board finds it unnecessary for the VA examiner to provide an opinion as to whether the Veteran's vision problems were caused or aggravated by MS when the Veteran was not diagnosed with any vision problems.  Thus, the Board finds that the June 2011 VA examination is adequate because it is similar to the June 2015 examination in that it found that the Veteran was not diagnosed with any vision problems.  Overall, the Board concludes that it is not shown that the VA examiner was inexperienced, as alleged; the June 2011 and June 2015 examination reports contain sufficient clinical findings and consideration of relevant history to provide probative evidence adequate for rendering a decision on appeal.  See Barr v. Nicholson, 21 Vet. App. 30, 311 (2007).  

Also, the Board notes that the Veteran stated, in his July 2011 notice of disagreement, that he was diagnosed with optical neuritis by a private treating neurologist.  In May 2013, VA sent the Veteran a letter requesting that the Veteran complete and return VA Form 21-4142 for authorization and consent to request records from his private doctors regarding vision problems.  The Veteran never responded to this request.   

The Board finds that VA has made adequate efforts to provide the Veteran with a VA examination and assist him in obtaining relevant medical records.  Therefore, VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will address the merits of the claim.  

II.  Legal Criteria, Factual Background, and Analysis 

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks service connection for his vision problems.  It is the Veteran's contention that he has optic neuritis and that it is related to his service-connected MS.  

The evidence of record does not show that the Veteran has a current disability.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis of any vision problems, including optic neuritis.  However, the Veteran's service treatment records show complaints of right knee pain and other problems.  On a March 1989 Report of Medical Examination (entrance), his eyes were tested and his vision was normal.  However, it was noted that the Veteran did wear glasses.  The Board notes that refractive errors of the eyes are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. § 3.303 (2016).  In his May 1993 Report of Medical Examination (Medical Evaluation Board), his eyes were clinically evaluated to be normal as well.  Consequently, service connection for vision problems on the basis that such became manifest in service and persisted is not warranted.  

Although the Veteran asserts in his July 2013 notice of disagreement that his private neurologist performed a number of eye examinations, in which he was diagnosed with optical neuritis, there are no records to support such claim.  Despite the fact that the Veteran's private treatment records show that he did have a procedural eye examination in October 2009, upon examination of a diagnoses summary/problems list, there appears to be nothing indicating that the Veteran had any vision problems.  The diagnoses summery/problems list did list the Veteran as having MS, urethritis, liver disorder, chest pain, headache, hypertension, and other problems.  Other private treatment records, specifically letters from private physicians, show that the Veteran suffered from MS, sleep apnea, and depression, but were silent on the Veteran's vision problems.  

As previously mentioned, VA sent the Veteran a letter requesting that he complete and return VA Form 21-4142 for authorization and consent to request records from his private doctors regarding vision problems, to which the Veteran never responded.  Thus, as noted above, VA fulfilled its duty to assist by undertaking efforts to obtain the Veteran's private medical records regarding his vision problems, although unable to obtain those records.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), it was held that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  Id. at 1337.  Further, the United States Court of Appeals for Veterans Claims (Court) has stated that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms."  Therefore, the Board does not conclude that the Veteran's statement that he was diagnosed with optic neuritis or vision problems is not credible merely because it is uncorroborated.  Rather, the Board has looked to other evidence of record to determine that the Veteran does not have a current diagnosis of optic neuritis or vision problems related to MS.

The Veteran's June 2011 and June 2015 VA examinations are strong evidence that the Veteran does not have a current diagnosis.  In an April 2011 VA examination for his brain and spinal cord, the Veteran stated his vision was blurred.  This prompted the RO to schedule the Veteran for a VA examination in June 2011 specifically for his eyes.  The Veteran stated that he had blurred and double vision and that his ocular symptoms started when he became overheated.  The examiner concluded that the Veteran did not have any problem with his eyes and had excellent corrected visual acuity.  The June 2015 VA eye examination, which was taken four years later, further concluded that the Veteran did not have optical neuritis or any other vision problems.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Based on the foregoing, although the Veteran has stated that he was diagnosed with optic neuritis, his statement is not credible.  It is not shown that the Veteran has a current diagnosis of an eye disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability.").

Generally, the Board would weigh the medical opinions of record to determine whether the Veteran's current disability is related to his in-service activities (direct basis) or whether the Veteran's current disability was caused or aggravated by his service-connected disability.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (holding that is the responsibility of the Board to assess the credibility and weight to be given to the evidence).  However, the evidence of record clearly shows that the Veteran does not have a current diagnosis of optic neuritis or any vision problems, and his service treatment records are silent for any complaints, findings, treatment or diagnosis related to optic neuritis or vision problems.  Further, the record does not support a finding that the Veteran has suffered from continuous vision problems since his separation from service.  The Veteran's eyes were clinically evaluated as normal in his May 1993 Report of Medical Examination.  

The June 2011 and June 2015 VA examinations clearly establish that the Veteran has not been diagnosed with optic neuritis or any vision problems at any point during the appeal period.  Specifically, the June 2015 VA examiner reviewed the Veteran's medical history and took into account his complaints of blurred vision and the fact that he had MS.  After a thorough eye examination, the VA examiner concluded that the Veteran's MS had not caused optic neuritis and that he had good visual acuity.  In June 2011, the VA examiner similarly opined that the Veteran did not have any problem with his eyes and that he had excellent visual acuity.  

As for the Veteran's statements relating his claimed optic neuritis to his service-connected MS, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to assign a diagnosis or to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

Absent competent evidence of a current medical diagnosis of optic neuritis or visual problems, service connection for such disability on a direct or secondary basis cannot be warranted because there is no valid claim.  See Brammer v. Derwinksi, 3 Vet App. 223 (1993).  Accordingly, based on the preponderance of the evidence, service connection for vision problems is denied.  


ORDER

Service connection for vision problems, to include as secondary to the service-connected multiple sclerosis (MS) with bladder dysfunction is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


